Citation Nr: 0324223	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-11 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis, right knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of degenerative arthritis, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied an evaluation in excess of 10 
percent for the veteran's service connected right knee.  This 
matter also comes from a July 2001 rating decision which 
granted service connection for degenerative arthritis of the 
left knee as secondary to the veteran's service-connected 
right knee and assigned a schedular rating of 10 percent 
disabling.  

Review of the claims file reflects that the veteran had 
requested a hearing before a Veterans Law Judge to be held at 
the RO.  In July 2003, however, the veteran stated that he no 
longer wanted a hearing and requested that his case be 
forwarded to the Board for a decision.  


REMAND

The evidence of record includes a June 2001 report of VA 
examination for joints as well as an August 2001 amendment to 
this examination report.  The examiner who conducted the June 
2001 examination provided range of motion testing for the 
knees.  He did not, however, provide normal ranges of motion 
and, more significantly, he provided no opinion regarding the 
veteran's range of motion when functional loss due to pain on 
use was considered or quantify the restrictions so as to 
apply them to the applicable rating criteria.  The August 
2001 amendment reflects that the veteran was interviewed of 
the telephone and specific goniometer measurements could not 
be made; however, it is noted that the veteran estimated that 
there is a 25 percent to 30 percent loss of motion of the 
left knee after walking and other activity.  

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
evidence does not adequately evaluate the current state of 
the condition, the VA must provide a new examination.  Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  

The fact that the examiners did not quantify the extent of 
functional loss due to pain on use or during flare-ups of 
pain renders the examination report and amendment thereto 
insufficient for ratings purposes.  The Court has held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Additionally, a VA Form 9 received at the RO in July 2003 
contains the veteran's contentions that his bilateral knee 
disorders have increased in severity.  Specifically, the 
veteran claims that his pain has increased substantially, his 
mobility has been seriously diminished, and he is wheelchair 
bound.  In addition, outpatient treatment records from Walla 
Walla VA Medical Center include findings of lower left 
extremity redness, edema, and tenderness and reflect that the 
veteran has been diagnosed as having diabetes mellitus.  

In this regard, it is noted that, under the VCAA, the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002); see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the fulfillment of the duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one).  Given the evidence currently of record, 
a VA orthopedic examination should be scheduled to evaluate 
the current severity of the veteran's service-connected left 
and right knee disorders.

Finally, it is noted that the Court has held that, unlike in 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time may be assigned based on 
the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  
With respect to the veteran's left knee claim, as the rating 
action appealed from was the initial grant of service 
connection, the RO should consider the proper evaluations to 
be assigned for this disorder pursuant to the Court's holding 
in Fenderson.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise her of the 
evidence necessary to substantiate her 
claims, as well as what evidence she is 
to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his knees since May 1997.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The attention of the RO is specifically 
directed to private treatment records 
from an orthopedist in Ontario, Oregon, 
as noted in the veteran's September 20, 
2001, outpatient treatment report from 
Walla Walla VA Medical Center.

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA orthopedic 
examination to determine the current 
severity of his bilateral knee 
impairment.  All indicated testing should 
be conducted.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive ranges of motion, and comment 
on the functional limitations, if any, 
caused by the appellant's service-
connected bilateral knee disabilities.  
Additionally, the examiner should 
indicate at which point (in degrees) 
there is any additional functional loss 
due to pain, weakness, fatigue or 
incoordination.  The examiner should 
offer complete rationales for all 
opinions and conclusions expressed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record in order to determine whether an 
increased rating is warranted for the 
veteran's service-connected bilateral 
knee disorders, to include consideration 
of staged ratings as set forth in 
Fenderson.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect his claims.  38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




